OPINION OF THE COURT

Per Curiam.

The defendant appeals from a judgment convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
The indictment charged defendant with intentionally causing the death of one Alphonso “Chino” Comacho on a street in Brooklyn on February 11, 1978. It was alleged in the indictment that defendant, acting in concert with others, caused the death of Comacho by shooting and stabbing him and by beating him with sticks and bats.
At the trial two witnesses were called by the prosecution to show that defendant’s involvement, with several other persons, in the fatal attack upon Comacho, was the use by him of a knife with which he inflicted wounds upon the victim. The first witness, Ismael Gonzalez, a 16-year-old youth* awaiting sentence on a plea of guilty to attempted robbery, testified that during the melee he first observed defendant with his right hand raised over and behind his head. Then he saw the hand come forward “hitting toward Chino.” Although Gonzalez testified that he made his observation five or six feet from the incident, he admitted that, because of the darkness, he could not see what, if anything, defendant had in his hand.
On the reopening of the People’s case, Nicholas Mavronas, one of the owners of a nearby bar, Palacio Greco, testified that at 2:55 a.m. on February 11, 1978, defendant and several other persons ran out of the bar and proceeded down the block. Approximately five minutes later defendant returned to the bar with three other persons. He was *3carrying a 13-inch long knife, the blade of which was dripping with blood. Mavronas also testified that defendant and the others went into the bathroom of the bar where they evidently cleaned the knife. After defendant and the others left the bar, Mavronas proceeded to clean up the blood remaining in the bathroom.
From the above summarization of the testimony, it is clear that the prosecution relied almost wholly upon circumstantial evidence to establish the guilt of the accused. Therefore, in such an instance, the circumstances must be satisfactorily established, and of such character as, if true, would exclude to a moral certainty every other hypothesis except that of the accused’s guilt (People v Weiss, 290 NY 160, 163; People v Woltering, 275 NY 51, 61). Not only must all of the circumstances be consistent with and point to the accused’s guilt, but they must be inconsistent with his innocence (People v Fitzgerald, 156 NY 253, 258; see, also, Richardson, Evidence [Prince, 10th ed], § 148, p 119).
It follows, therefore, that since CPL 300.10 (subd 2) mandates that the court “state the material legal principles applicable to the particular case, and, so far as practicable, explain the application of the law to the facts,” the court’s charge to the jury should have included instructions on the degree and quality of proof required in a case such as this based almost wholly on circumstantial evidence. Although the evidence of guilt in this case was strong, we do not believe it was overwhelming. We therefore conclude that the failure of the trial court to give a charge on circumstantial evidence was prejudicial error requiring reversal and a new trial in the interest of justice, notwithstanding the absence of an exception to the charge (see People v Vasquez, 47 AD2d 934). The fact that no exception was taken to the charge as given and that no request to charge was made “‘is of no moment *** where a [homicide] conviction is founded upon an erroneous charge’” (see People v Benjamin, 47 AD2d 861, 862).